 



Exhibit 10.23

EMPLOYMENT AGREEMENT
(Mitchell C. Hochberg)

          This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of May 24,
2004 by and between WCI Communities, Inc. (the “Company”) and Mitchell C.
Hochberg (the “Employee”).

          WHEREAS, pursuant to that certain Purchase Agreement, dated as of
May 24, 2004, by and among the Employee, Spectrum Acquisition Corp. (“Spectrum
Corp.”), Spectrum Communities, LLC (“Spectrum LLC”), and the Company (the
“Purchase Agreement”), the Company purchased from the Employee and Spectrum LLC
all of the capital stock of Spectrum Corp. on May 24, 2004 (the “Effective
Date”); and

          WHEREAS, as of the Effective Date, the Company desires to employ the
Employee and to enter into an agreement embodying the terms of such employment,
and the Employee desires to accept such employment and enter into such an
agreement.

          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and, with respect to the Employee’s obligations under Section 8 of this
Agreement, in consideration of the Company’s payment to the Employee of the
Purchase Price and other consideration due under the terms of the Purchase
Agreement, and for other good and valuable consideration, the parties agree as
follows:

     1. Term of Employment.

          a. The term of the Employee’s employment hereunder (the “Employment
Term”) shall commence on the Effective Date and, subject to Section 7 of this
Agreement, shall continue during the period ending on the third anniversary of
the Effective Date (the “Expiration Date”), on the terms and subject to the
conditions set forth in this Agreement. If the Employee continues to be employed
by the Company after expiration of the Employment Term, such employment shall be
at-will, as provided in Section 7(e) of this Agreement.

          b. The Company hereby agrees that, on or before December 31, 2006,
assuming this Agreement has not been earlier terminated under Section 7 of this
Agreement, the Company shall give notice to the Employee as to whether the
Employee’s employment by the Company shall terminate on the Expiration Date. If
the Company fails to give such notice to the Employee, the Non-interference
Period (as defined in Section 8(b) of this Agreement) shall not continue past
the first anniversary of the date the Employee ceases to be employed by the
Company, notwithstanding anything to the contrary in Section 8(b) of this
Agreement. Notwithstanding the foregoing, the Company’s failure to provide such
notice shall not constitute a breach of this Agreement, and the Company shall
not be in any way obligated to continue or terminate the Employee’s employment
after the Expiration Date, despite any notice to the opposite

 



--------------------------------------------------------------------------------



 



 
2

effect. The parties hereby agree that, if the Company gives the Employee notice
that the Employee’s employment by the Company shall not continue after the
Expiration Date, such notice shall not in and of itself constitute Good Reason
within the meaning of Section 7(c)(ii) of this Agreement.

     2. Position.

          a. During the Employment Term, the Employee shall serve as President
and Chief Executive Officer of WCI/Spectrum Communities LLC and as Senior Vice
President of the Company, and, in such capacities, shall report directly to the
President of the Company (the “President”) and shall have such duties and
authority consistent with his position as shall be determined from time to time
by the President, including, without limitation, the obligation to complete all
corporate certifications that the Company deems necessary under Company policies
as the same shall exist from time to time.

          b. During the Employment Term, the Employee shall devote his full time
to the performance of his duties hereunder and shall not engage in any other
business activity, for compensation or otherwise, which would interfere with the
rendition of his services hereunder, without the prior written consent of the
President, except that the Employee may (i) participate in activities of
professional trade organizations related to the business of the Company and
(ii) serve on any board of directors or trustees of any charitable organization,
provided that such activities do not, either singly or in the aggregate,
interfere with the performance of the Employee’s duties hereunder or conflict
with Section 8 of this Agreement.

     3. Base Salary. During the Employment Term, the Company shall pay the
Employee a base salary at the annual rate of $750,000, payable in regular
installments in accordance with the Company’s usual payment practices. For
purposes of clarification, with respect to calendar year 2004 and any other
calendar year during the Employment Term in which the Employee is not employed
under the terms of this Agreement for the full calendar year, the Employee’s
base salary shall be prorated based on the number of days the Employee actually
works pursuant to the terms of this Agreement during such calendar year. The
Employee’s annual rate of base salary is hereinafter referred to as the “Base
Salary.”

     4. Annual Bonus. During the Employment Term, the Company shall pay the
Employee an annual bonus (an “Annual Bonus”). The target amount of such bonus
shall equal 100% of the Base Salary, provided, that, the actual bonus payable
shall be adjusted upward or downward based on the terms of the Company’s
Management Incentive Compensation Plan (the “Incentive Plan”) as in effect on
the Effective Date, and for the calendar year ending December 31, 2004, the
target amount of such bonus shall be paid if the EBITDA Target (as defined in
the Purchase Agreement) is met, as such bonus may be increased or decreased in
accordance with the Incentive Plan. Notwithstanding anything to the contrary in
this Section 4 or under the Incentive Plan, the Employee’s target

 



--------------------------------------------------------------------------------



 



 
3

Annual Bonus with respect to calendar year 2004 shall equal 100% of the Base
Salary, even though the Employee shall not be employed hereunder for the full
2004 calendar year.

     5. Employee Benefits. During the Employment Term, the Employee shall be
entitled to participate in the Company’s employee benefit plans (other than any
severance plans or any annual bonus or incentive plans other than the Incentive
Plan) as in effect from time to time (collectively “Employee Benefits”), on the
same basis as those benefits are generally made available to other senior
executives of the Company.

     6. Business Expenses and Perquisites.

           a. Expenses. During the Employment Term, reasonable business expenses
incurred by the Employee in the performance of the Employee’s duties hereunder
shall be reimbursed by the Company in accordance with Company policies.

           b. Perquisites. During the Employment Term, the Employee shall be
entitled to the following fringe benefits: (i) payment by the Company of all
annual dues and business expenses relating to the Employee’s membership in the
Old Oaks Country Club, (ii) at the Company’s election, either (A) a luxury
automobile comparable to the Employee’s existing automobile, or
(B) reimbursement by the Company of the Employee’s expenses in connection with
leasing a luxury automobile comparable to the Employee’s existing automobile,
and (iii) payment by the Company of all expenses related to the Employee’s
business use of the automobile referenced in clause (ii).

           c. Vacation. The Employee shall be entitled to at least five weeks of
vacation for each calendar year (pro rated for partial calendar years), subject
to the Company’s policies on use and retention of such vacation in effect from
time to time.

     7. Termination. The Employment Term and the Employee’s employment hereunder
may be terminated by either party at any time and for any reason, subject to the
notice provisions set forth in Section 7(a)(i), Section 7(c)(ii) and Section
7(d) of this Agreement. Notwithstanding any other provision of this Agreement,
the provisions of this Section 7 shall exclusively govern the Employee’s rights
upon termination of employment with the Company and its affiliates.

           a. By the Company For Cause or By Employee Resignation Without Good
Reason.

          i. The Employment Term and the Employee’s employment hereunder may be
terminated by the Company for Cause (as defined in subsection (ii) below) and
shall terminate automatically upon the Employee’s resignation without Good
Reason (as defined in Section 7(c)(ii) of this Agreement), provided, that, the
Employee will be required to give the Company at least 60 days advance written
notice of a resignation without Good Reason.

 



--------------------------------------------------------------------------------



 



 
4

          ii. For purposes of this Agreement, “Cause” shall mean (A) the
Employee’s continued failure substantially to perform the Employee’s duties
hereunder (other than as a result of total or partial incapacity due to physical
or mental illness) which is not cured within 10 days following written notice by
the Company to the Employee of such failure, (B) the Employee’s conviction of,
or plea of nolo contendere to, a crime constituting (x) a felony under the laws
of the United States or any state thereof or (y) a misdemeanor involving moral
turpitude, (C) the Employee’s willful malfeasance or willful misconduct in
connection with the Employee’s duties hereunder or any wrongful act or omission
in connection with his duties under this Agreement, in each case, which is
demonstrably injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates, (D) the Employee’s breach of
Section 3.08, Section 6.01, Section 6.02 or Section 6.15 of the Company’s Policy
Manual, as such sections may be modified or re-numbered by the Company from time
to time, or (E) the Employee’s breach of the provisions of Section 8 or
Section 9 of this Agreement.

          iii. If the Employee’s employment is terminated by the Company for
Cause, or if the Employee resigns without Good Reason, the Employee shall be
entitled to receive:

          (A) the Base Salary through the date of termination;

          (B) reimbursement for any unreimbursed business expenses properly
incurred by the Employee in accordance with Company policy prior to the date of
the Employee’s termination; and

          (C) such Employee Benefits, if any, as to which the Employee may be
entitled under the employee benefit plans of the Company.

          The amounts described in clauses (A) through (C) of this
Section 7(a)(iii) are referred to in this Agreement as the “Accrued Rights”.

          Following such termination of the Employee’s employment by the Company
for Cause or resignation by the Employee without Good Reason, except as set
forth in this Section 7(a)(iii), the Employee shall have no further rights to
any compensation or any other benefits under this Agreement.

          b. Death or Disability.

          i. The Employment Term and the Employee’s employment hereunder shall
terminate upon the Employee’s death and may be terminated by the Company if the
Employee becomes physically or mentally incapacitated and is therefore unable,
for a period of six consecutive months or for an aggregate of nine months during
the Employment Term, to perform the Employee’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of the Employee as to which the Employee and the Company cannot
agree shall be determined

 



--------------------------------------------------------------------------------



 



 
5

in writing by a qualified independent physician mutually acceptable to the
Employee and the Company. If the Employee and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Employee shall be final and conclusive for all purposes of the Agreement.

          ii. Upon termination of the Employee’s employment hereunder for either
death or Disability, the Employee or the Employee’s estate (as the case may be)
shall be entitled to receive the Accrued Rights and to continued payment, in
accordance with the Company’s prevailing payroll practices, of the Base Salary
during the period commencing on the Employee’s date of termination and ending on
the first anniversary of the date of termination.

          iii. Following the Employee’s termination of employment due to death
or Disability, except as set forth in this Section 7(b)(ii), the Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.

          c. By the Company Without Cause or Resignation by the Employee for
Good Reason.

          i. The Employment Term and the Employee’s employment hereunder may be
terminated by the Company without Cause or by the Employee’s resignation for
Good Reason.

          ii. For purposes of this Agreement, “Good Reason” shall mean (A) the
failure of the Company to pay or cause to be paid the Employee’s Base Salary or
Annual Bonus when due hereunder; (B) without the Employee’s consent, the
relocation of the Employee’s principal office more than 20 miles from its
location as of the date of this Agreement; (C) any material and adverse
diminution in the Employee’s position, authority or responsibilities from those
described in Section 2 hereof; or (D) the Company’s failure, with respect to any
fiscal year during the Employment Term, to provide the businesses of the Company
for which the Employee has primary responsibility with at least the amount of
operating capital that the Company has committed to provide under its business
plan in effect for such fiscal year; however, such failure shall not be Good
Reason if it is the result of the Employee’s failure to deliver the prospects or
business opportunities that the operating capital is meant to fund; provided,
that, any of the events described in clauses (A) through (D) of this
Section 7(c)(ii) shall constitute Good Reason only if the Company fails to cure
such event within 30 days after receipt from the Employee of written notice of
the event that constitutes Good Reason; provided, further, that, “Good Reason”
shall cease to exist for an event on the 60th day following the later of its
occurrence or the Employee’s knowledge thereof, unless the Employee has given
the Company written notice thereof prior to such date.

 



--------------------------------------------------------------------------------



 



6

       iii. If the Employee’s employment is terminated by the Company without
Cause (other than by reason of death or Disability), or if the Employee resigns
for Good Reason, the Employee shall be entitled to receive:



  (A)   the Accrued Rights;     (B)   subject to the Employee’s continued
compliance with the provisions of Section 8 and Section 9 of this Agreement and
subject to Section 7(c)(iv) and Section 7(c)(v) of this Agreement, continued
payment ratably over the period commencing on the date of termination and ending
on the Expiration Date, in accordance with the Company’s prevailing payroll
practices, of an amount equal to the sum of (1) the Base Salary to which the
Employee would have been entitled had he remained employed by the Company
through the Expiration Date and (2) an amount equal to 50% of the Annual Bonus
that the Employee would have been paid had he remained employed through the
Expiration Date, assuming that the bonus would have been paid at the target
level of 100% of Base Salary; and     (C)   subject to the Employee’s continued
compliance with the provisions of Section 8 and Section 9 of this Agreement and
subject to Section 7(c)(iv) and Section 7(c)(v) of this Agreement, an amount
equal to the target Annual Bonus for the year of termination multiplied by a
fraction, the numerator of which is the number of days that the Employee was
employed during the year of termination and the denominator of which is 365,
payable at the time the bonus would have been paid had the Employee’s employment
not been terminated.

          iv. Notwithstanding anything to the contrary contained in this
Agreement, the Employee may elect not to receive the payments set forth in
Section 7(c)(iii)(B) and (C) of this Agreement, in which case (A) the Employee
will not be bound by Section 8(a) of this Agreement following the termination of
his employment, and (B) the Non-interference Period (as defined in Section 8(b)
of this Agreement) shall not continue past the first anniversary of the date the
Employee ceases to be employed by the Company, notwithstanding anything to the
contrary in Section 8(b) of this Agreement.

          v. The aggregate of the amounts payable under Section 7(c)(iii)(B) of
this Agreement shall be reduced by the present value of any other cash severance
or termination, if any, benefits payable to the Employee under any other plans,
programs or arrangements of the Company or its affiliates.

          vi. Following the Employee’s termination of employment by the Company
without Cause (other than by reason of the Employee’s death or Disability),

 



--------------------------------------------------------------------------------



 



7

except as set forth in Section 7(c)(iii), the Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

          d. Termination by the Employee following a Change in Control.
Notwithstanding anything to the contrary in this Agreement, at any time within
30 days after the date of a Change in Control (as defined in the Purchase
Agreement), the Employee may give notice to the Company that the Employee will
terminate his employment with the Company, effective six months after the date
of such notice. In the event the Employee’s employment terminates under this
Section 7(d), (i) the Employee shall not be bound by Section 8(a) of this
Agreement following the date of termination of employment, (ii) the
Non-Interference Period (as defined in Section 8(b) of this Agreement) shall not
continue past the six-month anniversary of the date the Employee ceases to be
employed by the Company, notwithstanding anything to the contrary in Section
8(b) of this Agreement, and (iii) the Employee shall be entitled to the Accrued
Rights, but shall have no further rights to any compensation or any other
benefits under this Agreement.

          e. Continued Employment Beyond the Expiration of the Employment Term.
Unless the parties otherwise agree in writing, continuation of the Employee’s
employment with the Company beyond the expiration of the Employment Term shall
be deemed an employment at-will and shall not be deemed to extend any of the
provisions of this Agreement, and the Employee’s employment may thereafter be
terminated at will by either the Employee or the Company; provided, that, the
provisions of Sections 8, 9, 10 and 11 of this Agreement shall survive any
termination of this Agreement or the Employee’s termination of employment
hereunder.

          f. Notice of Termination. Any purported termination of employment by
the Company or by the Employee (other than due to the Employee’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

     8. Non-Competition; Non-Interference.

          a. Non-Competition.

          i. The Employee acknowledges the highly competitive nature of the
businesses of the Company and its subsidiaries and affiliates and accordingly
agrees that from the Effective Date through the Expiration Date, (all such
periods shall be referred to herein as the “Non-Compete Period”) subject to
Sections 7(c)(iv) and 8(a)(ii) of this Agreement, the Employee shall not (A) be
a shareholder, partner, joint venturer or other equity owner in, or sole
proprietor of, or officer, director, employee, consultant, agent or

 



--------------------------------------------------------------------------------



 



8

representative of, or otherwise engage, directly or indirectly in any business
which is competitive with the business conducted by the Company or its
affiliates at the date of termination of employment (including, without
limitation, businesses that the Company or its affiliates have specific plans to
conduct in the future and as to which the Employee is aware of such planning),
or (B) be a shareholder, partner, joint venturer or other equity owner in, or
officer, director, employee, consultant, agent or representative of, any of the
companies that are listed on Exhibit A attached to this Agreement (the
“Competing Companies”); provided, however, that this provision shall not apply
to the ownership of not more than 5% of any publicly traded entity, provided the
Employee is not actively involved in the activities of any such entity, and
holds such interest solely for investment.

          ii. Notwithstanding the foregoing, in the event that the Company,
pursuant to Section l(b) of this Agreement, gives notice that the Employee will
continue to be employed by the Company following the Expiration Date, with
substantially the same position as is set forth in Section 2 of this Agreement
and substantially the same compensation, benefits and perquisites as those
afforded pursuant to Sections 3 through 6 of this Agreement, the Non-Compete
Period (as well as the Non-interference Period set forth below) shall remain in
effect through the first anniversary of the Expiration Date, whether or not the
Employee agrees to such continued employment, unless the Employee’s employment
terminates before such anniversary under circumstances that would have qualified
as a termination by the Company without Cause or Resignation by the Employee for
Good Reason under Section 7(c) of this Agreement if Section 7(c) were in effect
as of the date of such termination of employment in which case the Non-Compete
Period shall expire as of such date of termination.

           b. Non-Interference – Employees. The Employee agrees that, during the
Employment Term and, subject to Section l(b), Section 7(c)(iv) and Section 7(d)
of this Agreement, until the date that is the later of the Expiration Date and
the second anniversary of the date the Employee ceases to be employed by the
Company (all such periods shall be referred to herein as the “Non-Interference
Period”), he shall not solicit any employee of the Company or of its affiliates
to accept employment with the Employee or with any other person, nor, except
with the prior consent of the Company, shall he hire, or cause or permit any
entity controlled directly or indirectly by him, to hire any person as an
employee or consultant who was, at any time within two years of the end of the
Employment Term, an Employee of the Company or of its affiliates.

           c. Non-Interference – Customers. The Employee agrees that, during the
Non-interference Period, the Employee will not, whether on his own behalf or on
behalf of any person, firm, partnership, joint venture, association,
corporation, or other business organization (“Person”) directly or indirectly
solicit the business of any customers or prospective customers of the Company or
of any of its affiliates: (i) with whom the Employee had personal contact or
dealings on behalf of the Company or any of its affiliates during the year
preceding the Employee’s termination of employment; (ii) with whom employees
reporting to the Employee had personal contact or dealings on

 



--------------------------------------------------------------------------------



 



9

behalf of the Company or any of its affiliates during the year preceding the
Employee’s termination of employment; or (iii) for whom, the Employee had direct
or indirect responsibility during the year preceding the Employee’s termination
of employment.

          d. It is expressly understood and agreed that, although the Employee
and the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Employee, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

          e. The provisions of this Section 8 shall survive the termination of
the Employee’s employment for any reason.

     9. Confidentiality.

          a. The Employee will not at any time retain, disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non- public, proprietary or confidential information –
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
– concerning the past, current or future business, activities and operations of
the Company, its affiliates and/or any third party that has disclosed or
provided any of same to the Company on a confidential basis (“Confidential
Information”) without the prior written authorization of the Company.

          b. “Confidential Information” shall not include any information that
is (a) generally known to the industry or the public other than as a result of
the Employee’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to the Employee by
a third party without breach of any confidentiality obligation; or (c) required
by law to be disclosed; provided that the Employee shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

 



--------------------------------------------------------------------------------



 



10

          c. Except as required by law, the Employee will not disclose to
anyone, other than the Employee’s immediate family and legal or financial
advisors, the existence or contents of this Agreement; provided that the
Employee may disclose to any prospective future employer the provisions of
Section 8 and Section 9 of this Agreement provided that such prospective future
employer agrees to maintain the confidentiality of such terms.

          d. Upon termination of the Employee’s employment with the Company for
any reason, the Employee shall (x) cease and not thereafter use any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in the
Employee’s possession or control (including any of the foregoing stored or
located in the Employee’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that the
Employee may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which the Employee is or becomes aware.

          e. The provisions of this Section 9 shall survive the termination of
the Employee’s employment for any reason.

     10. Specific Performance. The Employee acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 8 or Section 9 of this Agreement would be inadequate and
the Company would suffer irreparable damages as a result of such breach or
threatened breach. In recognition of this fact, the Employee agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. The provisions of this Section 10 shall
survive the termination of the Employee’s employment for any reason.

     11. Miscellaneous.

          a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

 



--------------------------------------------------------------------------------



 



11

          b. Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of the Employee by
the Company, and, except as otherwise provided herein, in the event of any
conflict between this Agreement and any other agreement or arrangement relating
to matters addressed in this Agreement, including, without limitation, that
certain side letter from the Company to the Employee, dated as of May 24, 2004,
regarding the Employee’s position with respect to the Spectrum Entities, this
Agreement shall control. This Agreement may not be altered, modified or amended
except by written instrument signed by the parties hereto.

          c. No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

          d. Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

          e. Assignment. This Agreement, and all of the Employee’s rights and
duties hereunder, shall not be assignable or delegable by the Employee. Any
purported assignment or delegation by the Employee in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

          f. Set-Off. The Company’s obligation to pay the Employee the amounts
provided and to make the arrangements provided hereunder shall be subject to set
off, counterclaim or recoupment of amounts owed by the Employee to the Company
or its affiliates as an Employee of the Company, and such set-off shall not
apply with respect to any amounts owed under the Purchase Agreement.

          g. Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

          h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in

 



--------------------------------------------------------------------------------



 



12

accordance herewith, except that notice of change of address shall be effective
only upon receipt.

If to the Company:
WCI Communities, Inc.
24301 Walden Center Drive
Bonita Springs, FL 34134

Attention: Vivien N. Hastings, General Counsel; Facsimile: (239) 498-8277

If to the Employee:

To the most recent address of the Employee set forth in the personnel records of
the Company.

          i. Employee Representation. The Employee hereby represents to the
Company that the execution and delivery of this Agreement by the Employee and
the Company and the performance by the Employee of the Employee’s duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any employment agreement or other agreement or policy to which the Employee
is a party or otherwise bound.

          j. Cooperation. The Employee shall provide the Employee’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) that relates to events occurring during the Employee’s
employment hereunder. This provision shall survive any termination of this
Agreement.

          k. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

          1. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 



--------------------------------------------------------------------------------



 



13

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

     
WCI COMMUNITIES, INC.
  MITCHELL C. HOCHBERG

 
   
-s- Jerry L. Starkey
  -s- Mitchell C. Hochberg
By: Jerry L. Starkey
   
Title: President
   

 



--------------------------------------------------------------------------------



 



Exhibit A

Competing Companies



1.   Lennar Corp.   2.   Pulte Homes Inc.   3.   Centex Corp.   4.   KB Home  
5.   Hovnanian Enterprises Inc.   6.   Toll Brothers Inc.   7.   NVR Inc.   8.  
Standard Pacific Corp.   9.   M.D.C. Holdings/Richmond American   10.   Shea
Homes   11.   Beazer Homes USA Inc.   12.   The Ryland Group Inc.   13.  
Meritage Corp.   14.   D.R. Horton Inc.   15.   M.I. Homes   16.   Technical
Olympic USA Inc.   17.   Brookfield Homes Corp.   18.   Orleans Homebuilders  
19.   David Weekley Homes   20.   John Wieland Homes

 